Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered. 

Response to Amendment
Applicant’s submission filed 07/07/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 6-14 are currently pending. 
Response to Arguments
 .With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 6-14 have been considered and are moot in light of the Examiner Amendment's and the status of the claims below. 
 
.Examiner’s Amendment
.An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To 

Authorization for this examiner’s amendment was given in an interview with Joseph Mehrle on 09/07/2021 (see attached interview PTO 413B).
The application has been amended as follows: 

6. (Currently Amended) A scale and scanner system comprising: a controller board comprising a processing unit and a first memory; the first memory comprising scale calibration parameters and instructions processed by the processing unit; the processing unit configured to execute[[s]] the instructions to control operation of the scale and scanner system; a scale calibration parameter memory coupleable to and separate from the controller board and the first memory of the controller board, wherein the scale calibration parameter memory is configured to store scale calibration parameters; a scanning module coupleable to the processing unit of the controller board; and a scale module coupleable to the processing unit of the controller board; wherein when the processing unit of the controller board completes a scale calibration process, the processing unit is configured to store the scale calibration parameters in the first memory  and in the scale calibration memory, and wherein when the processing unit is not coupled to the scanning module or the scale module, the scale calibration parameter memory remains in the system with the scale calibration parameters stored in the scale calibration parameter memory and the processing unit is configured to retrieve from the first memory the scale calibration parameters from the scale calibration parameter memory  when  the controller board is installed and coupled to the scanning module or the scale module.


Allowable Subject Matter
Claims 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claim 6. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide a scale and scanner system with a controller board having a 

The closest prior art is Taussig (US 5008518) which discloses a scale and scanner system with a controller board having a processing unit and a first memory storing scale calibration parameters and processing instructions and a scale calibration parameter memory coupleable to and separate from the controller board and the first memory of the controller board. Taussing does not disclose using a processing unit on the controller board that when returned from maintenance and recoupled back into a scale and scanner system is configured to retrieve into first memory the scale calibration parameters from the scale calibration parameter memory when the controller board is installed and coupled to the scanning module or the scale module. 

Regarding Dependent Claims 7-14.  The dependent claims further define the invention over the nearest reference by claiming specific details of a rotatable scanner that allows maintenance access to the controller board and scale calibration memory.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


                                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856